SEVERANCE AGREEMENT



THIS SEVERANCE AGREEMENT (the "Agreement") is made and entered into this 1st day
of January, 2005, by and between Old National Bancorp (including all
subsidiaries and affiliates) (the "Company") and Robert G. Jones (the
"Executive").





WHEREAS, the Company desires to assure continuity of its management, to enable
its executives to devote their full attention to management responsibilities and
to help the Board of Directors assess options and advise as to the best interest
of the Company and its shareholders without being influenced by the
uncertainties of their own situations, and to demonstrate to executives the
interests of the Company in their well-being and fair treatment in the event of
a termination without cause by the Company; and







WHEREAS, to that end, the Company desires to assure the Executive that he will
receive certain benefits in the case of the Executive's termination without
cause by the Company.





NOW, THEREFORE, in consideration of the premises contained herein, continued
employment on an at-will basis and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Executive and
the Company agree as follows:





    Term
    . The initial term of this Agreement shall begin on January 1, 2005, and
    continue for a two (2) year period ending December 31, 2006 (the "Term"),
    unless terminated or extended as hereinafter provided. This Agreement shall
    be subject to an annual review and may be extended for successive one (1)
    year terms (each, an "Additional Term") by mutual agreement of the parties;
    provided the Company shall give the Executive notice of its intent to renew
    or not renew this Agreement no later than twelve (12) months prior to the
    expiration of the initial Term or any Additional Term hereunder; and,
    provided further, if the Company shall fail to so provide said notice, this
    Agreement shall automatically continue for one (1) additional year (an
    "Extension Term"). This Agreement shall automatically terminate without
    notice or payments hereunder if the Executive shall resign, retire, become
    permanently and totally disabled, or die, or the Company experiences a
    "Change of Control" as defined in the Change of Control Agreement between
    the Executive and the Company dated as of January 1, 2005 (the "Change of
    Control Agreement"). Under no circumstance will the Executive be entitled to
    benefits under both this Agreement and the Change of Control Agreement.
    Additionally, this Agreement shall terminate without further notice or
    payments hereunder if the Company terminates the Executive for Cause (as
    defined in Section 3(a)(i) hereof).
    Termination of Employment; Resignation of Officer and Director Positions
    . The Executive shall be relieved of any and all responsibilities with the
    Company, and his employment relationship with the Company will cease and
    terminate effective upon the Termination Date. The Executive resigns any and
    all officer, director and other positions with the Company and its
    affiliates effective upon the Termination Date (as hereinafter defined).
    Severance Benefit
    . (a) Subject to the receipt of the Release contemplated by Section 9 hereof
    and the expiration of any applicable waiting periods, the Company shall
    provide the Executive with the benefits set forth in this Section 3 upon any
    termination of the Executive's employment by the Company which occurs during
    the Term or any Additional Term or Extension Term for any reason
    except
    the following:
         i.   Termination for Cause:
        
              "Cause" shall be defined as (A) action by the Executive involving
              willful misconduct or gross negligence materially injurious to the
              Company, (B) the requirement or direction of a federal or state
              regulatory agency having jurisdiction over the Company, (C)
              conviction of the Executive of the commission of any criminal
              offense involving dishonesty or breach of trust, or (D) any
              intentional breach by the Executive of a material term, condition
              or covenant of this Agreement;
              
              
        
              Disability of the Executive, as determined under the policies and
              procedures of the Company as in effect from time to time.
              Termination pursuant to this Section 3(a)(ii) shall not affect any
              rights which the Executive may have under any disability policy or
              program of the Company;
        
              Voluntary retirement of the Executive in accordance with policies
              and procedures of the Company in effect from time to time;
        
         ii.  Resignation or termination of employment by the Executive except
              as otherwise may be provided pursuant to Section 3(b) hereof;
         iii. In connection with or following a Change of Control as defined in
              the Change of Control Agreement; provided that the Executive will
              receive benefits under the Change of Control Agreement or other
              similar agreement or plan; or
        
              Death of the Executive.
    
     b. Subject to receipt of the Release contemplated by Section 9 hereof and
        the expiration of any applicable waiting periods, the Company shall also
        provide the Executive with the benefits set forth in this Section 3 if,
        subject to the Company's ability to cure pursuant to Section 3(e),
        during the Term or any Additional Term or Extension Term the Executive
        terminates this Agreement no later than ninety (90) days after the
        happening of one or more of the following events:
    
        Without the express written consent of the Executive, the assignment of
        the Executive to any duties materially inconsistent with his positions,
        duties, responsibilities, or status with the Company as of the date
        hereof or a substantial reduction of his duties or responsibilities, or
        any removal of the Executive from, or any failure to re-elect the
        Executive to, any positions held by the Executive as of the date hereof;
        
        A reduction by the Company in the compensation or benefits of the
        Executive in effect as of the date hereof, or any failure to include the
        Executive with other similarly situated employees in any incentive,
        bonus or benefit plans as may be offered by the Company from time to
        time; or
        
        A requirement that without the consent of the Executive, the Executive
        be based anywhere other than within fifty (50) miles from his personal
        residence, except for required travel pertaining to the Company's
        business in accordance with the Company's management practices in effect
        from time to time.
    
        Lump Sum Payment
        . Following receipt by the Company of the Release contemplated by
        Section 9 hereof and the expiration of any applicable waiting periods,
        the Company shall pay to the Executive a lump sum single payment, in
        cash or cash equivalent funds, equal to the Executive's Week of Pay
        multiplied by one hundred four (104). "Week of Pay" means Compensation
        divided by fifty-two (52). "Compensation" means, as of the date of the
        notice of termination, the Executive's annual base salary then in
        effect, plus the targeted cash incentive that the Executive would have
        been eligible to receive in the year in which the Termination Date
        occurs. "Years of Service" means the number of years of Service. A
        partial year will be rounded up to the next year. Payment of accrued
        vacation at termination does not extend the Executive's Years of
        Service. Any lump sum payment hereunder is in addition to monies already
        owed the Executive by the Company and is in consideration for the
        covenants set forth in this Agreement and the Release hereunder. Any
        earned but unpaid portion of the Executive's base salary, at the
        Executive's then-effective annual rate, through the Termination Date
        plus any amounts due to the Executive under the accrued vacation program
        of the Company due to him through the Termination Date shall be paid to
        the Executive in the next payroll check regardless of whether the
        Executive delivers the Release.
        Other Employee Benefits
        . Any benefits (other than severance) payable to the Executive due to
        the termination of his employment shall be paid to the Executive in
        accordance with the benefit payment provisions of the applicable
        employee benefit plan.
        Notice of Termination
        . Any termination of the Executive's employment for the reasons set
        forth in Section 3(a) (except for reason of the Executive's death) or by
        the Executive for the reasons set forth in Section 3(b) shall be
        communicated by written "Notice of Termination" by the Company or the
        Executive, as applicable, delivered in a manner provided in Section
        12(f) hereof. Any "Notice of Termination" given by the Executive
        pursuant to Section 3(b), or given by the Company in connection with a
        termination as to which the Company believes it is not obligated to
        provide the Executive with the benefits set forth in this Section 3,
        shall indicate the specific provision in this Agreement relied upon and
        shall set forth in reasonable detail the facts and circumstances claimed
        to provide a basis for such termination. The Company shall have thirty
        (30) days after the receipt of the Notice of Termination given by the
        Executive pursuant to Section 3(b) to cure the facts and circumstances
        relied upon by the Executive to terminate this Agreement pursuant to
        Section 3(b). "Termination Date" for the purposes of this Agreement
        shall mean the date on which such "Notice of Termination" is given by
        the Executive or the date set forth as the Termination Date in a Notice
        of Termination given by the Company.

    Non-Solicitation
    . The Executive agrees that during the Term and for a period of two (2)
    years following the termination of the Executive's employment for any
    reason, the Executive shall not, directly or indirectly individually or
    jointly, (i) solicit in any manner, seek to obtain or service, or accept the
    business of any party which is a customer of the Company as of the date of
    the Agreement, for banking, trust, insurance and investment services of the
    type handled by the Company, (ii) solicit in any manner, seek to obtain or
    service, or accept the business of any party which is a prospective customer
    of the Company for banking, trust, insurance and investment services of the
    type handled by the Company, (iii) request or advise any customers or
    suppliers of the Company to terminate, reduce, limit or change their
    business or relationship with the Company, or (iv) induce, request or
    attempt to influence any employee of the Company to terminate his or her
    employment with the Company. For purposes of this Agreement, the term
    "customer" shall mean a person or entity who is a customer of the Company at
    the time of the Executive's termination of employment or with whom the
    Executive had direct contact on behalf of the Company at any time during the
    period of the Executive's employment with the Company. The term "prospective
    customer" shall mean a person or entity who was the direct target of sales
    or marketing activity by the Executive or whom the Executive knew was a
    target of the Company during the one (1) year period preceding the
    Executive's termination of employment or, in the event the Executive has
    been employed by the Company less than one (1) year at the Executive's
    termination of employment, during the period of the Executive's employment
    with the Company.
    Covenant Not to Compete or be Employed by Competitors
    . The Executive hereby understands and acknowledges that, by virtue of his
    or her position with the Company, the Executive obtained advantageous
    familiarity and personal contacts with the Company's customers, wherever
    located, and the business, operations and affairs of the Company.
    Accordingly, during the term of this Agreement and for a period of two (2)
    years following the termination of the Executive's employment for any
    reason, the Executive shall not, directly or indirectly:
     i.   as owner, officer, director, stockholder, investor, proprietor,
          organizer, or otherwise, engage in the same trade or business as the
          Company, or in a trade or business competitive with that of the
          Company; provided, however that the Executive is not restricted from
          owning more than five percent (5%) of the outstanding securities of
          any class of any entity that are listed on a national securities
          exchange or trade in the over-the-counter market; or
     ii.  as employee, agent, representative, consultant, independent
          contractor, or otherwise, perform services for or render assistance to
          or use or permit the Executive's name to be used in connection with
          any other business, partnership, proprietorship, firm, or competitive
          entity, organization, or corporation, whose business, services or
          products are related to, or competitive with, the same trade,
          business, products, or services as those of the Company; or
     iii. offer to provide employment (whether such employment is with the
          Executive or any other business or enterprise), either on a full-time
          or part-time or consulting basis, to any person who then currently is,
          or who within one (1) year prior to such offer or provision of
          employment has been, an employee of the Company.
    
          The restrictions contained in this paragraph upon the activities of
          the Executive shall be limited to the following geographic areas:
    
     iv.  a fifty (50) mile radius from the following cities: Evansville, Terre
          Haute, Indianapolis and Muncie in the State of Indiana; Louisville and
          Owensboro in the State of Kentucky; Danville and Carbondale in the
          State of Illinois; St. Louis in the State of Missouri; and Clarksville
          in the State of Tennessee; and
     v.   all counties in which the Company has customers or has solicited
          prospective customers during the one (1) year period prior to the
          Termination Date.

    As of the date hereof, the Company engages in the business of banking,
    trust, mortgage, title, wealth management, insurance and investment
    services.

    Confidential Information
    . (a) The Executive agrees (i) that all Confidential Information (as
    hereinafter defined) is confidential and is the property of the Company,
    (ii) not to disclose or give possession of any Confidential Information to
    any person except authorized representatives of the Company, (iii) not to
    directly or indirectly use any Confidential Information (A) to compete
    against the Company, or (B) for the Executive's own benefit or for the
    benefit of any person other than the Company, and (iv) to promptly return to
    the Company following the termination of the Executive's employment, at the
    Company's corporate office, all Confidential Information and other property
    of the Company, including but not limited to, computers, computer disks,
    electronic data without regard to the means of storage, credit cards,
    identification cards, badges, keys, and any other physical or personal
    property belonging to the Company, and any copies, duplicates, reproductions
    or excerpts of any of the foregoing, even if down loaded or copied to the
    Executive's personal computer, personal data assistant or other mechanism
    used for storing information. This Section 6 shall not preclude the
    Executive from disclosure or use of information known generally in the
    public domain other than through a breach of this Agreement or from
    disclosure required by law or court order.
     b. The Executive understands, acknowledges and agrees that, during the
        course of his or her employment with the Company, the Executive gained
        and will continue to gain, as a key employee of the Company, substantial
        information regarding and competitive knowledge of and familiarity with
        Confidential Information of the Company and that if the Confidential
        Information were disclosed or the Executive engaged in competition
        against the Company, the Company would suffer irreparable damage and
        injury. The Confidential Information derives substantial economic value,
        among other reasons, from not being known or readily ascertainable by
        proper means by others who could obtain economic value from its
        disclosure. The Executive acknowledges and agrees that the Company uses
        reasonable means to maintain the secrecy of the Confidential
        Information.
     c. For purposes of this Agreement, the term "Confidential Information"
        means any and all (i) materials, records, data, documents, writings and
        information (whether printed, computerized, on disk or otherwise)
        relating or referring in any manner to the business, operations,
        affairs, policies, strategies, techniques, products, product
        developments or customers of the Company which are not generally known
        or available to the business, trade or industry of the Company or
        individuals who work therein or which are not otherwise in the public
        domain, in either case not through a breach of this Agreement, and (ii)
        trade secrets of the Company (as defined in Indiana Code
        Section24-2-3-2, as amended, or any successor statute).

    Remedies
    . The Executive agrees that the Company will suffer irreparable damage and
    injury and will not have an adequate remedy at law in the event of any
    breach by the Executive of any provision of the Restrictive Covenants (as
    defined below in Section 8 hereof). Accordingly, in the event of a breach or
    of a threatened or attempted breach by the Executive of the Restrictive
    Covenants, in addition to all other remedies to which the Company is
    entitled under law, in equity, or otherwise, the Company shall be entitled
    to seek injunctive relief and no bond or other security shall be required in
    that connection. The Executive acknowledges and agrees that in the event of
    termination of this Agreement for any reason whatsoever, the Executive can
    obtain other engagements or employment of a kind and nature similar to that
    performed for the Company and that the issuance of an injunction to enforce
    the provisions of the Restrictive Covenants will not prevent the Executive
    from earning a livelihood. The Restrictive Covenants are essential terms and
    conditions to the Company entering into this Agreement, and shall be
    construed as independent of any other provision in this Agreement, or any
    other agreement between the Executive and the Company. The existence of any
    claim or cause of action the Executive has against the Company, whether
    predicated on this Agreement or otherwise, shall not constitute a defense to
    the enforcement by the Company of the Restrictive Covenants.
    Periods of Noncompliance and Reasonableness of Periods
    . The restrictions and covenants contained in Sections 4 and 5 hereof (the
    "Restrictive Covenants") shall be deemed not to run during all periods of
    noncompliance, the intention of the parties hereto being to have such
    restrictions and covenants apply for the full periods specified in Sections
    4 and 5 hereof following the termination of the Executive's employment with
    the Company. The Company and the Executive acknowledge and agree that the
    restrictions and covenants contained in Sections 4 and 5 hereof are
    reasonable in view of the nature of the business in which the Company is
    engaged and the Executive's advantageous knowledge of and familiarity with
    the business, operations, affairs and customers of the Company.
    Notwithstanding anything contained herein to the contrary, if the scope of
    any restriction or covenant contained in Sections 4 and 5 hereof is found by
    a court of competent jurisdiction to be too broad to permit enforcement of
    such restriction or covenant to its full extent, then such restriction or
    covenant shall be enforced to the maximum extent permitted by law.

     

    Release
    . (a) For and in consideration of the foregoing covenants and promises made
    by the Company, and the performance of such covenants and promises, the
    sufficiency of which is hereby acknowledged, the Executive agrees to release
    the Company of any and all changes that the Executive has or may have
    against the Company prior to the receipt of any benefits under Section 3
    hereof by the Executive. Such release shall be substantially in the form
    attached hereto as
    Exhibit A (the "Release")
    .
     b. The Executive agrees that the fact and the terms of this Agreement shall
        be strictly confidential and that the Executive shall not divulge,
        directly or indirectly, explicitly or implicitly, the fact or terms of
        this Agreement to any person other than the Executive's spouse,
        attorney(s) and tax advisor(s) or as otherwise required by law. The
        Executive further agrees that for purposes of this Section 9, the
        Executive's spouse, attorney(s) and tax advisor(s) are the Executive's
        agents and that a breach of these terms of confidentiality by them, or
        any of them, shall constitute a breach by the Executive.
     c. The "Company and its agents," as used in this Agreement, means the
        Company, its subsidiaries, affiliated, or related corporations or
        associations, their predecessors, successors and assigns, and the
        directors, officers, managers, supervisors, employees, representatives,
        servants, agents and attorneys of the entities above described, and all
        persons acting, through, under or in concert with any of them.

    No Reliance
    . The Executive represents and acknowledges that in executing this
    Agreement, the Executive does not rely and has not relied upon any
    representation or statement by the Company and its agents, other than the
    statements which are contained within this Agreement.
    No Admissions
    . This Agreement shall not in any way be construed as an admission by the
    Company and its agents of any acts of discrimination or other improper
    conduct whatsoever against the Executive or any other person, and the
    Company specifically disclaims any liability to or discrimination against
    the Executive or any other person on the part of itself, its employees or
    its agents.
    Miscellaneous
    . (a)
    Further Assurances
    . Each of the parties hereto shall do, execute, acknowledge, and deliver or
    cause to be done, executed, acknowledged, and delivered at any time and from
    time to time upon the request of any other parties hereto, all such further
    acts, documents, and instruments as may be reasonably required to effect any
    of the transactions contemplated by this Agreement.
    Binding Effect; Assignment
    . This Agreement shall be binding upon and inure to the benefit of the
    parties hereto and their respective successors and assigns; provided,
    however, that neither party hereto may assign this Agreement without the
    prior written consent of the other party. Notwithstanding the foregoing,
    this Agreement may be assigned, without the prior consent of the Executive
    to a successor of the Company (and the Executive hereby consents to the
    assignment of the Restrictive Covenants under this Agreement to a purchaser
    of all or substantially all of the assets of the Company or a transferee, by
    merger or otherwise, of all or substantially all of the businesses and
    assets of the Company) and, upon the Executive's death, this Agreement shall
    inure to the benefit of and be enforceable by the Executive's executors,
    administrators, representatives, heirs, distributees, devisees, and legatees
    and all amounts payable hereunder shall be paid to such persons or the
    estate of the Executive.
    Waiver; Amendment
    . No provision or obligation of this Agreement may be waived or discharged
    unless such waiver or discharge is agreed to in writing and signed by the
    Company and the Executive. The waiver by any party hereto of a breach of or
    noncompliance with any provision of this Agreement shall not operate or be
    construed as a continuing waiver or a waiver of any other or subsequent
    breach or noncompliance hereunder. Except as expressly provided otherwise
    herein, this Agreement may be amended, modified, or supplemented only by a
    written agreement executed by the Company and the Executive.
    Headings
    . The headings in this Agreement have been inserted solely for ease of
    reference and shall not be considered in the interpretation, construction,
    or enforcement of this Agreement.
    Severability
    . All provisions of this Agreement are severable from one another, and the
    unenforceability or invalidity of any provision of this Agreement shall not
    affect the validity or enforceability of the remaining provisions of this
    Agreement; provided, however, that should any judicial body interpreting
    this Agreement deem any provision to be unreasonably broad in time,
    territory, scope, or otherwise, the parties intend for the judicial body, to
    the greatest extent possible, to reduce the breadth of the provision to the
    maximum legally allowable parameters rather than deeming such provision
    totally unenforceable or invalid.
    Notice
    . Any notice, request, instruction, or other document to be given hereunder
    to any party shall be in writing and delivered by hand, telegram, facsimile
    transmission, registered or certified United States mail, return receipt
    requested, or other form of receipted delivery, with all expenses of
    delivery prepaid, as follows:
    
    
    
    If to the Executive:
    
    Robert G. Jones
    3114 Tamarack Ct Apt 906
    Evansville, IN 47715
    
    If to the Company:
    
    Old National Bancorp
    Post Office Box 718
    Eansville, Indiana 47705
    ATTENTION: General Counsel
    
    
    
     
    
    No Counterparts
    . This Agreement may not be executed in counterparts.
    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial
    . This Agreement shall be governed by and construed in accordance with the
    laws of the State of Indiana, without reference to the choice of law
    principles or rules thereof. The parties hereto irrevocably consent to the
    jurisdiction and venue of the state courts for the State of Indiana located
    in Evansville, Indiana, or the United States District Court for the Southern
    District of Indiana, Evansville Division, located in Vanderburgh County,
    Indiana, and agree that all actions, proceedings, litigation, disputes, or
    claims relating to or arising out of this Agreement shall be brought and
    tried only in such courts.
    EACH OF THE PARTIES WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF
    ACTION IN ANY COURT OR IN ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM
    EXTENT PERMITTED BY LAW
    .
    Entire Agreement
    . This Agreement constitutes the entire and sole agreement between the
    Company and the Executive with respect to the termination of the Executive's
    employment and there are no other agreements or understandings either
    written or oral with respect thereto, except that the Change in Control
    Agreement shall continue in full force and effect, until otherwise
    terminated in accordance with its terms. The parties agree that any and all
    prior severance agreements between the parties have been terminated and are
    of no further force or effect.
    Construction
    . The rule of construction to the effect that any ambiguities are to be
    resolved against the drafting party shall not be employed in the
    interpretation of this Agreement. Whenever in this Agreement a singular word
    is used, it also shall include the plural wherever required by the context
    and vice-versa. All reference to the masculine, feminine, or neuter genders
    shall include any other gender, as the context requires.
    Attorneys' Fees
    . The prevailing party shall be entitled to reasonable costs and expenses
    (including, without limitation, reasonable attorneys' fees and
    disbursements) in connection with any legal action to interpret or enforce
    any provision of this Agreement or for any breach of this Agreement.
    Review and Consultation
    . The Company and the Executive hereby acknowledge and agree that each (i)
    has read this Agreement in its entirety prior to executing it, (ii)
    understands the provisions and effects of this Agreement, (iii) has
    consulted with such attorneys, accountants, and financial and other advisors
    as it or he or she has deemed appropriate in connection with their
    respective execution of this Agreement, and (iv) has executed this Agreement
    voluntarily.
    THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT THIS
    AGREEMENT HAS BEEN PREPARED BY COUNSEL FOR THE COMPANY AND THAT THE
    EXECUTIVE HAS NOT RECEIVED ANY ADVICE, COUNSEL, OR RECOMMENDATION WITH
    RESPECT TO THIS AGREEMENT FROM THE COMPANY OR ITS COUNSEL.
    
     
    
    Taxes
    . All federal, state, local, and other taxes (including, without limitation,
    interest, fines, and penalties) imposed upon the Executive under applicable
    law by virtue of or relating to the transactions and the payments to the
    Executive contemplated by this Agreement shall be paid by the Executive.

    Robert G. Jones
    
    BY: /s/ Robert G. Jones________
    EXECUTIVE'S SIGNATURE
    
    
    DATE: 12/21/04
    
     
    
    Old National Bancorp
    
    BY: /s/ Allen R. Mounts
    
    
    PRINTED NAME: ALLEN R. MOUNTS
    
    POSITION: SVP, Human Resources
    
    
    DATE: 1/01/05
    
    
    Exhibit A
    
    NOTICE
    
    
    
     
    
    Various local, state, and federal laws prohibit employment discrimination
    based on age, sex, race, color, national origin, religion, handicap, or
    veteran status. These laws are enforced through the Equal Employment
    Opportunity Commission (EEOC), the U.S. Department of Labor, the Indiana
    Civil Rights Commission, and/or any other similar state entity, agency or
    commission. If you feel that your decision to enter into the attached
    Release of All Claims was coerced or is discriminatory, you are encouraged
    to speak with Allen Mounts (812-464-1411) or other appropriate Old National
    Bancorp officials. You should also discuss the language of this Release of
    All Claims with a lawyer of your own choosing. In any event, you should
    thoroughly review and understand the effect of this Release of All Claims
    before acting on it; therefore, please take this Release of All Claims home
    and review it. You may take up to twenty-one (21) days before signing this
    Release of All Claims.
    
     
    
     

     

    RELEASE OF ALL CLAIMS

    FOR VALUABLE CONSIDERATION, including the payment to the Executive of
    certain severance benefits, the Executive hereby makes this Release of All
    Claims (the "Release") in favor of Old National Bancorp (including all
    subsidiaries and affiliates) (the "Company") and its agents as set forth
    herein.

 1. The Executive releases, waives and discharges the Company and its agents (as
    defined below) from all rights and claims arising out of the Executive's
    employment relationship with the Company that are known or might be known on
    the date of the execution of this Release including but not limited to,
    discrimination claims based on age, race, sex, religion, national origin,
    disability, veterans status or any other claim of employment discrimination
    including claims arising under The Civil Rights Act of 1866, 42 U.S.C.
    Section 1981; Title VII of the Civil Rights Act of 1964; the Americans with
    Disabilities Act; the Age Discrimination in Employment Act of 1967; the
    Federal Rehabilitation Act of 1973; the Older Workers' Benefits Protection
    Act; the Employee Retirement Income Security Act of 1974; the Indiana Civil
    Rights Act, the Indiana Wage Payment and Wage Claims Acts, any Federal or
    State wage and hour laws and all other similar Federal or State statutes;
    and any and all tort or contract claims, including, but not limited to,
    breach of contract, breach of good faith and fair dealing, infliction of
    emotional distress, or wrongful termination or discharge.
 2. The Executive further acknowledges that the Company has advised the
    Executive to consult with an attorney of the Executive's own choosing and
    that the Executive has had ample time and adequate opportunity to thoroughly
    discuss all aspects of this Release with legal counsel prior to executing
    this Release.
 3. The Executive agrees that the Executive is signing this Release of his or
    her own free will and is not signing under duress.
 4. In the event the Executive is forty (40) years of age or older, the
    Executive acknowledges that the Executive has been given a period of
    twenty-one (21) days to review and consider a draft of this Release in
    substantially the form of the copy now being executed, and has carefully
    considered the terms of this Release. The Executive understands that the
    Executive may use as much or all of the twenty-one (21) day period as the
    Executive wishes prior to signing, and the Executive has done so.
 5. In the event the Executive is forty (40) years of age or older, the
    Executive has been advised and understands that the Executive may revoke
    this Release within seven (7) days after acceptance. ANY REVOCATION MUST BE
    IN WRITING AND HAND-DELIVERED TO:

    Old National Bancorp
    Attn: General Counsel
    One Main Street
    Evansville, Indiana 47708
    

    NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE
    DATE OF EXECUTION OF THIS RELEASE.

 6. The "Company and its agents," as used in this Release, means the Company,
    its subsidiaries, affiliated or related corporations or associations, their
    predecessors, successors and assigns, and the directors, officers, managers,
    supervisors, employees, representatives, servants, agents and attorneys of
    the entities above described, and all persons acting, through, under or in
    concert with any of them.
 7. The Executive agrees to speak well of and refrain from voicing any criticism
    of the Company and its agents. The Company agrees to refrain from providing
    any information to third parties other than confirming dates of employment
    and job title, unless the Executive gives the Company written authorization
    to release other information or as otherwise required by law. With respect
    to the Company, this restriction pertains only to official communications
    made by the Company's directors and/or officers and not to unauthorized
    communications by the Company's employees or agent. This restriction will
    not bar the Company from disclosing the Release as a defense or bar to any
    claim made by the Executive in derogation of this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS RELEASE CONTAINS A RELEASE AND
DISCHARGE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY AND ITS AGENTS
EXCEPT THOSE RELATING TO THE ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER
THE EFFECTIVE DATE OF THIS RELEASE.